FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 11-12, 15 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Victor Gerard et al. (FR 1336826 A cited by Applicants, “Gerard”).
Regarding Claim 1, a liquid level sensor (Fig.2-2a) for determining a level of a volume of liquid in an appliance reservoir ((page-1; lines 13-15), the liquid level sensor comprising: an elongate float (fig.2a; element 11); a sensor head (fig.2; element 20,26) providing a sealed compartment (shown in fig.2 and discussed in page-2; line 78 – page-3; line 83), wherein the sensor head (fig.2; element 20,26): is adapted to be received at an opening (shown in fig.2 that the sensor head element 26/20 is passed through opening of the upper tubular block 18 of the reactor) in an upper wall (fig.2; element 18) of an appliance reservoir (a nuclear reactor which is an appliance, page-1; lines 13-15. Page-2; lines 75-78 discloses that the head 19 of this plug 

Regarding Claim 7, the liquid level sensor of claim 1 is taught by Gerard.
Gerard further teaches that the spring is mounted above a lowermost extent of the downwardly extending guides (shown in fig.2 that the spring 28 is above guide 17). 

Regarding Claim 11, the liquid level sensor of claim 1 is taught by Gerard.
Gerard further teaches that the sensor is an inductive sensor (34 is a coil, 33 is a magnet in Fig.2 which performs as an inductive sensor) and an upper portion of the elongate float provides an upwardly extending inductive element at the top of the elongate float (34 is a coil, 33 

Regarding Claim 12, the liquid level sensor of claim 11 is taught by Gerard.
Gerard further teaches that the sealed compartment includes an inwardly extending pocket for receiving the upwardly extending inductive element (the region wherein 35 is placed in Fig.2). 

Regarding Claim 15, the liquid level sensor of claim 11 is taught by Gerard.
Gerard further teaches that the inductive element is a ferrite element (33 is a magnet, i.e. a ferrite element in Fig.2). 

Regarding Claim 18, the liquid level sensor of claim 1 is taught by Gerard.
Gerard further teaches that the sensor head includes an O-ring for sealing the sensor head to the opening in the reservoir (fig.2; element 24 and 25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard, and further in view of Krukowski (2,886,624, cited by the applicants).
Regarding Claim 2, the liquid level sensor of claim 1 is taught by Gerard.
Gerard further teaches that the elongate float is defined by an elongate bottle (fig.2; element 21) with an outwardly extending rim (shown in fig.2 that the float 11 is defined by an elongate bottle 21 with an outwardly extending rim).
 Gerard does not teach that the downwardly extending guides are defined by fingers having inwardly extending teeth for engaging the outwardly extending rim on the elongate bottle.
However, Krukowski teaches that the downwardly extending guides are fingers (fig.4; element 16) having inwardly extending teeth (shown in fig.4) for engaging an outwardly extending rim on the elongate bottle (shown in fig.4).


Regarding Claim 3, the liquid level sensor of claim 2 is taught by Gerard in view of Krukowski.
 Krukowski further teaches that the outwardly extending rim and inwardly extending teeth have opposed sloped surfaces providing an upward snap engagement with upward movement of the bottle with respect to the fingers (this structure is shown in fig.4). 

Regarding Claim 4, the liquid level sensor of claim 2 is taught by Gerard in view of Krukowski.
As to the limitation, “the inwardly extending teeth and outwardly extending rim contact when the elongate float is in the lowermost engaged position over less than 25% of the circumferential length of the rim,” Gerard and Krukowski teach that the inwardly extending teeth and outwardly extending rim contact when the elongate float is in the lowermost engaged position over less than the circumferential length of the rim, as depicted on fig.4. Thus, the limitation is implicitly taught.
Gerard and Krukowski does not explicitly teach that the inwardly extending teeth and outwardly extending rim contact when the elongate float is in the lowermost engaged position over less than 25% of the circumferential length of the rim. 

It would have been an obvious matter of design choice to have the lowermost engaged position over less than 25% of the circumferential length of the rim, since applicant has not disclosed that such ration solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the invention of Gerard in view of Krukowski.

Regarding Claim 5, the liquid level sensor of claim 1 is taught by Gerard.
 Gerard does not teach that the elongate float extends by a first distance beneath a lowermost extent of the downwardly extending guides greater than a second distance above the lowermost extent of the downwardly extending guides. 
However, Krukowski teaches an elongated float that where the elongate float extends by a first distance beneath a lowermost extent of the downwardly extending guides greater than a second distance above the lowermost extent of the downwardly extending guides (this feature is shown in fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerard’s sensor structure with the teaching of Krukowski since this is a known structure which would resist the float to beyond a certain limit.



Claim 16, the liquid level sensor of claim 1 is taught by Gerard.
Gerard does not teach that the elongate float is a polymer container having an enclosed air pocket sealed within the bottle and wherein the container has a substantially constant cross-sectional area in portions of the container that extend below the downwardly extending guides. 
However, Krukowski teaches the elongate float is a polymer container (col.2; lines 64-68 discloses that the float is made of polystyrene) having an enclosed air pocket sealed within the container (col.2; lines 64-68 discloses that float 20 is essentially a hollow tube) and wherein the container has a substantially constant cross-sectional area in portions of the container that extend below the downwardly extending guides (shown in fig.4 and discussed in col.2; lines 64-68 that the air pocket sealed by the liquid surface 51 within 41 in fig.1, 41 below the ends of 16 and 17 in fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gerard’s sensor system with the teaching of Krukowski since this type of polymer float is known in the art and both floats function with same principle. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gerard and further in view of Dulong et al. (US 2006/0123816 A1, “Dulong”).
Regarding Claim 6, the liquid level sensor of claim 1 is taught by Gerard.
Gerard does not explicitly teach that the spring is polymer material. 
However, Dulong teaches a spring used in a float where the spring is polymer material ([0040]: Spring 123 can be composed of plastic, thin steel, or other type of material or combination thereof such as metal and polymer).
.

Claims 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard and further in view of Caplan et al. (US 2016/0041022 A1, “Caplan”).
Regarding Claim 13, the liquid level sensor of claim 12 is taught by Gerard.
Gerard does not teach that the inductive sensor provides an antenna formed as a spiral on cladding of a printed circuit board having a hole fitting around the inwardly extending pocket. 
However, Caplan teaches a fuel level or volume measuring system where the sensor will work either way with the antenna around the outside or in the middle of the sensor. Preferably, sensor 91 is comprised of a copper trace on flexible printed circuit board 94 ([0156], Fig.9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the antenna and circuit board of Caplan in the system of Gerard since it is known in the art to use antenna with sensor in order to transmit data wirelessly.

Regarding Claim 14, the liquid level sensor of claim 13 is taught by Gerard in view of Caplan.
Caplan further teaches that the spiral is formed on the bottom of the printed circuit board toward the elongate float (shown in fig.9 and [0156] teaches that the antenna around the outside or in the middle of the sensor). 

Claim 17, the liquid level sensor of claim 1 is taught by Gerard.
Gerard does not explicitly teach that the sensor including the reservoir wherein the reservoir has a fill height mark indicating s maximum fill level of the reservoir and wherein the downwardly extending guides are above the fill line mark when-the sensor head is installed on the reservoir. 
However, Caplan teaches that the reservoir has a fill height mark indicating s maximum fill level of the reservoir and wherein the downwardly extending guides are above the fill line mark when-the sensor head is installed on the reservoir ([0004] teaches that ranging from level markers on the wall of a container for estimating measurements to the use of floating devices). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the marking of Caplan in the system of Gerard since it is known in the art to use different level marking on the wall of a container for estimating measurements to the use of floating devices.

Allowable Subject Matter
Claims 8-10 are allowed. 
Regarding Claim 8, the prior arts of the record do not teach or fairly suggest a liquid level sensor comprising, in combination with the other recited elements, wherein the spring is planar sheets of material having a spiral slot and a central opening attached to the elongate float to extend perpendicularly to the vertical axis and an outer periphery attached to surrounding walls of the sensor head.
Claims 9-10 are allowed by virtue of their dependence from Claim 8.

Response to Arguments
Applicant's arguments filed on 12/16/2021 with respect to claims 1-18 have been fully considered but they are not fully persuasive. 
Due to the current amendment to the Claims, the Drawing Objection is withdrawn.
Due to the current amendment to the Claims, the Objection to Claims is withdrawn.  
Due to current amendments to claim 8, claims 8-10 are allowed.
Due to the current amendment to the claims, the rejections under 35 U.S.C. 112(b) have been withdrawn. 
With regards to claim rejection of claim 1 under 35 U.S.C. 103, applicant’s arguments are not persuasive. With regards to claim rejections of claim 1 under 35 U.S.C.103 applicant argues in page 7:
“Gerard's measuring device does not contemplate an appliance reservoir implementation in any regard, let alone disclose or suggest a sensor mounted within a sealed compartment of a senor head with a collar that is sealed against the appliance reservoir's upper wall. Instead, Gerard's measuring device is specifically configured to measure a liquid moderator of a nuclear reactor. Gerard's float 1 is connected to a rod 3 that passes through a channel 4 of a protective block 5.”

The requirement for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07. The requirements for obviousness are discussed in MPEP § 2142. The requirements for broadest reasonable interpretation are discussed in MPEP 2111.01 (I) abd 2173.01(I). The requirements for analogous art are discussed in MPEP 2141.01(a)(I). As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention or as of the effective 
Examiner’s explanation:
The examiner respectfully disagrees. Gerard teaches a sensor head (20,26) providing a sealed compartment wherein the sensor head element (26/20) is passed through opening of the upper tubular block (18) of a nuclear reactor which is an appliance reservoir in principle, as explained in (page-1; lines 13-15 and page-2; lines 75-78). The nuclear reactor includes a seal (24) which perform a collar that seals between the sleeve (20) and the block (18) while O-rings (25) seal it between the head (19) of the biological plug and the sleeve (20) (page-2; lines 75-79). Thus, the present art teaches the limitation.
For at least the foregoing reasons, the rejection under 35 U.S.C. §102 (a)(1) is maintained since under a broadest reasonable interpretation, the present arts teach the claimed limitation.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/SUMAN K NATH/Primary Examiner, Art Unit 2861